The judgment of the Supreme court was entered,
Per Curiam.
It is very evident that the check given- b.y the defendant to pay the entrance fee-to enable him to-enter his horse at the exhibition ivas for an illegal purpose. The object is stated to have been to entitle him to have his horse entered to compete for the premiums offered by the society for trials of speed. In plain English there was to be a horse race — which beyond all question is in violation of the laws of this Commonwealth. It is directly within the principle of Unger v. Boaz, 1 Harris 601.
Judgment affirmed.